NO. 07-04-0054-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

AUGUST 30, 2004
______________________________

WILLIAM JAMES PEDDICORD, 

									Appellant

v.

THE STATE OF TEXAS, 

									Appellee
_________________________________

FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

NO. 46,916-E; HON. ABE LOPEZ, PRESIDING
_______________________________

Before QUINN, REAVIS and CAMPBELL, JJ.
	William James Peddicord (appellant) appeals his conviction for possession of a
controlled substance, enhanced.  Pursuant to a plea of guilty, but without benefit of an
agreed recommendation from the State as to punishment, the trial court found that the
evidence substantiated a finding of guilty.  However, the trial court deferred entry of such
a finding but rather placed appellant on community supervision for a period of ten years. 
Subsequently, the State moved to adjudicate appellant's guilt, and a hearing was held on
the motion.  Appellant pled true to all allegations contained in the motion, though there was
again no agreed recommendation as to punishment with the State.  Thereafter, the trial
court found appellant guilty and assessed punishment at 45 years in prison.  Appellant
appealed.     
	Appellant's appointed counsel filed a motion to withdraw, together with an Anders (1)
brief wherein she certified that, after diligently searching the record, she concluded that the
appeal was without merit.  Along with her brief, appellate counsel attached a copy of a
letter sent to appellant informing him of counsel's belief that there was no reversible error
and of appellant's right to file a response or brief pro se.  By letter dated June 29, 2004,
this court also notified appellant of his right to tender his own brief or response and set July
26, 2004, as the deadline to do so.  On July 21, appellant filed a motion to extend the time
to file a brief which motion was granted and the deadline extended to August 25, 2004. 
To date, appellant filed neither a response, brief or another request for an extension. 
	In compliance with the principles enunciated in Anders, appellate counsel discussed
five potential areas for appeal.  They involved 1) the voluntariness of appellant's plea, 2)
whether appellant received a separate punishment hearing, 3) whether appellant was
informed of the correct range of punishment, 4) the court's jurisdiction, and 5) whether
appellant's prior juvenile adjudication was properly alleged in the indictment as an
enhancement.  However, appellate counsel then satisfactorily explained why each
argument lacked merit. 
	We have conducted our own review of the record to assess the accuracy of
appellate counsel's conclusions and to uncover any error, reversible or otherwise, pursuant
to Stafford v. State, 813 S.W.2d 503 ( Tex. Crim. App. 1991).  Our own review not only
confirmed the accuracy of appellate counsel's representations but also failed to reveal any
error. 
	Accordingly, the motion to withdraw is granted, and the judgment is affirmed. 
 

							Per Curiam



Do not publish. 
1. Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L.Ed.2d 493(1967).